DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SONG (US 2020/0092941) in view of TIWARI (US 2013/0231073).
Regarding claim 1, Song discloses a method using Internet Key Exchange Protocol version 2 (IKEv2) procedures at an evolved packet data gateway (ePDG) (p. [0019], [0092]) for providing emergency numbers, the method comprising:
receiving an IKEv2 request message comprising a request for emergency number
information from a user equipment (UE) (p. [0095]; the UE transmit an IKE-AUTH_Request message with information for requesting the emergency number list, which is received by the ePDG); and
transmitting to the user equipment an IKEv2 response message, the IKEv2
response message including a list of local emergency numbers (p. [0099]; the UE receives an IKE_AUTH_Response message from the ePDG including the emergency number list corresponding to the current location of the UE).

	However, Tiwari teaches transmitting a mobile country code (MCC), and wherein the response message causes the UE to overwrite a previously received list of local emergency numbers (abstract; p. [0019]-[0020], p. [0022], lines 1-5; p. [0023], lines 9-15; the UE receives the location emergency number list from the network including a first MCC to determine whether the one or more emergency numbers are valid, further the UE stores or update (i.e., overwrite) the local emergency number list with the received list of local emergency numbers). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Tiwari, since providing information about the MCC would allow the UE to determine whether the received emergency number list is valid for the country that the UE is located. Further, overwriting the previously received list with the received emergency number list would allow the UE to have the most current emergency number list.
Regarding claim 2, the combination of Song and Tiwari disclose the method of claim 1, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 4, the combination of Song and Tiwari disclose the method of claim 1, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).
Regarding claim 6, Song discloses an evolved packet data gateway (ePDG) (p. [0019]) comprising 
a processor (p. [0133], lines 9-end);

receive a request message comprising a request for emergency number information from a user equipment (UE) (p. [0095]; the UE transmit an IKE-AUTH_Request message with information for requesting the emergency number list, which is received by the ePDG); and
transmit to the user equipment, a response message, the response message including a list of local emergency numbers (p. [0099]; the UE receives an IKE_AUTH_Response message from the ePDG including the emergency number list corresponding to the current location of the UE).
But, Song does not particularly disclose transmitting a mobile country code (MCC), and wherein the IKEv2 response message causes the UE to overwrite a previously received list of local emergency numbers.
	However, Tiwari teaches transmitting a mobile country code (MCC), and wherein the response message causes the UE to overwrite a previously received list of local emergency numbers (abstract; p. [0019]-[0020], p. [0022], lines 1-5; p. [0023], lines 9-15; the UE receives the location emergency number list from the network including a first MCC to determine whether the one or more emergency numbers are valid, further the UE stores or update (i.e., overwrite) the local emergency number list with the received list of local emergency numbers). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Tiwari, since providing information about the MCC would allow the UE to determine whether the received emergency number list is valid for the country that the UE is located. Further, overwriting the previously received list with the received emergency number list would allow the UE to have the most current emergency number list.
Regarding claim 7, the combination of Song and Tiwari disclose the ePDG of claim 6, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 9, the combination of Song and Tiwari disclose the ePDG of claim 6, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).
Regarding claim 11, Song discloses a non-transitory computer-readable medium containing instructions which (p. [0132]-[0133]), when executed, cause an evolved packet data gateway (ePDG) to perform operations comprising:
receiving a request message comprising a request for emergency number information from a user equipment (UE) (p. [0095]; the UE transmit an IKE-AUTH_Request message with information for requesting the emergency number list, which is received by the ePDG); and
transmitting to the user equipment, a response message, the response message including a list of local emergency number (p. [0099]; the UE receives a IKE_AUTH_Response message from the ePDG including the emergency number list corresponding to the current location of the UE).
But, Song does not particularly disclose transmitting a mobile country code (MCC), and wherein the IKEv2 response message causes the UE to overwrite a previously received list of local emergency numbers.
	However, Tiwari teaches transmitting a mobile country code (MCC), and wherein the response message causes the UE to overwrite a previously received list of local emergency numbers (abstract; p. [0019]-[0020], p. [0022], lines 1-5; p. [0023], lines 9-15; the UE receives the location emergency number list from the network including a first MCC to determine whether the one or more emergency numbers are valid, further the UE stores or update (i.e., overwrite) the local emergency number list with the received list of local emergency numbers). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Tiwari, since providing information about the MCC would allow the UE to determine whether the received emergency number list is valid for the country that the UE is located. Further, overwriting the previously received list with the received emergency number list would allow the UE to have the most current emergency number list.
Regarding claim 12, the combination of Song and Tiwari disclose the non-transitory computer readable medium of claim 11, Song discloses wherein the IKEv2 request message is an IKE_AUTH request (p. [0095]).
Regarding claim 14, the combination of Song and Tiwari disclose the non-transitory computer readable medium of claim 11, Song discloses wherein the IKEv2 response message is an IKE_AUTH response (p. [0099]).

Claims 3, 5, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SONG in views of TIWARI and KISS et al. (US 2017/0006514).
Regarding claim 3, the combination of Song and Tiwari disclose the method of claim 1, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 5, the combination of Song and Tiwari disclose the method of claim 1, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 8, the combination of Song and Tiwari disclose the ePDG of claim 6, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 10, the combination of Song and Tiwari disclose the ePDG of claim 6, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 13, the combination of Song and Tiwari disclose the non-transitory computer-readable medium of claim 11, but does not particularly disclose wherein the IKEv2 request message comprises CFG_REQUEST configuration payload.
However, Kiss teaches wherein the IKEv2 request message comprises CFG_REQUEST configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for requesting information about emergency services, as suggested by Kiss (see p. [0017]). 
Regarding claim 15, the combination of Song and Tiwari disclose the non-transitory computer-readable medium of claim 11, but does not particularly disclose wherein the IKEv2 response message comprises a CFG_REPLY configuration payload.
However, Kiss teaches wherein the IKEv2 response message comprises a CFG_REPLY configuration payload (p. [0017]; the communication device can request an emergency service connection using an extension of an IKEv2 signaling in a CFG_REQUEST configuration payload and receives a reply that indicates support for the emergency services connection signaling message in a CFG_REPLY configuration payload). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Song with the teachings of Kiss, since this type of message is standard of the IKEv2 signaling protocol for receiving information about emergency services, as suggested by Kiss (see p. [0017]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643